Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims all include the limitation “determining, according to the texture identifier, the target pattern texture from the at least two candidate pattern textures of the target part according to”, where the second “according to” is not associated with any basis or limitation or requirement, leaving the claim indefinite.  Depending claims do not clarify this issue and are similarly rejected.
For purposes of applying prior art, the claims will be read without this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0086387 A1 (hereinafter Os) in view of “Reducing Memory Requirements for Diverse Animated Crowds” by Sergio Ruiz, et al. (hereinafter Ruiz) in view of U.S. Patent Application Publication 2008/0052242 A1 (hereinafter Merritt).
	Regarding claim 1, the limitation “a method for displaying a personalized face of a three-dimensional (3D) character, performed by a computer device” is taught by Os (Os, e.g. abstract, paragraphs 3-7, describes a system for editing 3D avatars for use in video games or online interactive environments, allowing each user to personalize the face of their respective avatar.)
The limitation “obtaining a texture … of a personalized face model of a 3D character, the texture … being used for identifying a target pattern texture of a target part on the personalized face model, the target part being configured with a corresponding … texture image, [identified from] at least two candidate pattern texture images” is taught by Os (Os, e.g. paragraphs 27-47, describes the avatar editing interface, which includes selecting from a set of candidates for a selected element category, i.e. the claimed target part such as the nose or hair, where the candidate elements may be 2D textures, e.g. paragraph 36, and further selecting one of the candidate elements, i.e. selecting a texture image configured for the target part from at least two candidates.)
The limitation “obtaining a texture identifier of a personalized face model of a 3D character, the texture identifier being used for identifying a target pattern texture of a target part on the personalized face model, the target part being configured with a corresponding UV texture image, the UV texture image comprising at least two candidate pattern texture images … determining, according to the texture identifier, the target pattern texture from the at least two candidate pattern textures of the target part; and drawing the target pattern texture on a region corresponding to the target part on the personalized face model” is not explicitly taught by Os (While Os teaches that the user can select from a predetermined set of candidate texture elements for a selected category, e.g. paragraphs 4, 35, 36, and that the edited avatar description is shared with other devices, e.g., paragraph 95, which implicitly suggests that an candidate texture identifier would be used to describe the avatar to other devices, i.e. it is not apparent how the avatar description could be provided to other devices without providing a file identifying the elements selected from each category by the user during the avatar editing process, Os does not actually indicate how the edited avatar is defined, per se.  Further, although the selected candidate texture element for each category is drawn on the corresponding part/category region on the face, i.e. as in figure 1D the selected candidate elements which may be textures are drawn onto their corresponding region of the face, Os does not teach that a single UV texture image associated with the target part/category contains the plurality of candidate 2D textures for the part/category.)  However, this limitation is taught by Ruiz (Ruiz, e.g. abstract, sections 3, 4, describes a system for using a single human body model to generate a wide variety of instanced humans in a crowd having diverse characteristics.  Ruiz teaches that UV textures representing alternative body textures can be stored in a single UV texture map accessed based on an ID number, e.g. sections 3.1, 3.3.1, 3.3.2, figures 2, 3, 4a.  Ruiz additionally teaches that target part candidate textures can be stored in a similar manner, e.g. section 3.3.2, indicating facial hair, wrinkles, eye sockets, and facial spots can each be stored in a texture array/atlas.  Further, Ruiz teaches that the use of combined texture atlases allows for improved memory use in systems rendering diverse crowds, e.g. section 5, showing that an original asset library can be reduced in size by approximately 90%.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Os’ avatar editing system to store candidate category texture images using Ruiz’s single UV texture atlases in order to reduce the memory required for rendering a large number of diverse avatars in Os’ 3D game or social network environments.  Ruiz, section 3.3.2, equations 2, 3, describes how to access the sub-portion of the texture atlas based on the ID of the selected candidate texture for that particular crowd instance, such that in the combined system, Os’ candidate category texture images would be accessed based on a defined ID number corresponding to the selected candidate texture for the given category to define the avatar.  Further, Ruiz, e.g. section 3.1, section 3.3, figures 3, 4, explains that the candidate images are UV mapped, such that in the modified system, the texture atlases storing the candidate category texture images are UV texture images. 
The limitation “drawing a basic UV texture on the personalized face model, the basic UV texture image comprising a texture of a region other than the target part” is partially taught by Os in view of Ruiz (Os, e.g. paragraph 27, teaches that a base skin color can be selected for the avatar, but does not teach that it is a UV texture, per se.  Further, Ruiz teaches that a base skin and hair texture can be applied to a model, e.g. section 3.3.2, figures 4a, 7, where in addition to the texture atlases storing target part/category candidate textures, Ruiz stores UV mapped skin and hair textures which are applied as a base, i.e. basic, texture and blended with other texture layers, e.g. equations 1, 4.  Os does not address skin being represented by a texture, per se, and Ruiz’s UV mapped skin and hair textures also include Os’ facial target parts/categories, i.e. in addition to hair, the eyes, nose, and mouth are already part of the Ruiz’s UV mapped skin and hair texture atlases.)  However, this limitation is taught by Merritt (Merritt, e.g. abstract, paragraphs 26-85, describes a system allowing users to personalize the appearance and accessories of 3D avatars using purchased virtual assets, including personalization of the avatars’ face, e.g. paragraphs 67-74, figure 5, where the user is able to independently change the texture layers applied to the head of the 3D model, including a hair style texture, a skin texture, a makeup texture, and an eye texture.  Merritt further teaches that it is advantageous to be able to manipulate the skin layer texture or other layer textures independently from the other layers in the texture stack, e.g. paragraphs 71, 74.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Os’ avatar editing system, storing candidate category texture images using Ruiz’s single UV texture atlases, to further allow the user to select a candidate UV skin base texture image from a candidate set of skin texture images as suggested by Ruiz and Merritt, i.e. Ruiz and Merritt both teach that a character model can use a base skin texture which is UV mapped to the model surface and blended with higher layer textures, and while Ruiz’s base skin texture includes additional parts such as hair and eyes, Merritt teaches it is preferable to allow the user to select or manipulate the base skin texture separately from upper layer textures representing, e.g. eyes and makeup.  In the modified system, Os’ system would allow the user to use the element picker interface in 2A to select from a set of candidate base skin textures, analogous to allowing the user to use the element picker interface to select from candidate eye, nose, or mouth candidate textures, where the skin texture would be UV mapped to the character model as described by Ruiz, e.g. section 3.2, 3.4, and blended with the respective selected target part/category texture elements, e.g. equation 4 of Ruiz, paragraph 67 of Merritt, in order to render the personalized avatar.
Regarding claim 2, the limitation “the personalized face model comprises n target parts, the UV texture image corresponding to an ith target part is set in an ith UV coordinate system, n is a positive integer greater than 1, and i is less than or equal to n” is taught by Os in view of Ruiz (As discussed in the claim 1 rejection above, Os teaches that the user can add select one or more target part/category elements for the avatar model that may be 2D texture elements, i.e. between 1 and n target parts/categories applied as 2D texture elements may be selected by the user.  Further, Os’ system, as modified in view of Ruiz, stores the candidate texture images for a target part/category in a combined texture atlas image having UV coordinates, i.e. the UV texture atlas image corresponding to each target part/category has a distinct UV coordinate system specific to that texture atlas image.)
The limitation “drawing the target pattern texture on the region corresponding to the target part on the personalized face model comprises: determining the region corresponding to the target part on the personalized face model; setting a visible region in the ith UV coordinate system on the target pattern texture in the UV texture image using at least one of a coordinate offset manner or a coordinate scaling manner; and drawing the target pattern texture in the visible region of the region corresponding to the target part” is taught by Os in view of Ruiz (Ruiz, e.g. sections 3.2, 3.4, indicates that UV coordinates are determined for each vertex of the mesh, where the UV maps are separated into different regions, e.g. figure 3, i.e. the vertices of the mesh are associated with different regions based on their UV coordinates calculated by the linear blend skinning technique.  Further, Ruiz, section 3.2.2, equations 2, 3, teaches that the texture image corresponding to the selected candidate is accessed using a coordinate offset technique and a coordinate scaling technique, i.e. equation 3, such that the visible region in the UV coordinate system of the UV texture atlas image is set using a coordinate offset manner and coordinate scaling manner.  Finally, Ruiz teaches that interpolation between textures is performed based on the transparency values in the texture images as in equation 4, i.e. the target pattern texture is drawn in the region corresponding to the target part based on the UV coordinates determined for each vertex and corresponding UV coordinates in the visible region of the UV texture atlas determined using equation 3.)
Regarding claim 3, the limitation “wherein determining the region corresponding to the target part on the personalized face model comprises: obtaining UV coordinates in the ith UV coordinate system that correspond to a vertex on the personalized face model, the UV coordinates comprising a U coordinate and a V coordinate” is taught by Os in view of Ruiz (Ruiz, e.g. section 3.4, paragraph 2, indicates that for each vertex, the vertex shader determines the corresponding zone, i.e. region of the model, and performs linear blend skinning to determine a resulting UV coordinate, i.e. the UV coordinate that is used in equation 3 to select texels for blending using equation 4.
The limitation “determining a region in which a vertex with a U coordinate greater than or equal to 0 is located as the region corresponding to the target part” is taught by Os in view of Ruiz (Ruiz, equations 2 and 3, scale and offset the vertex/mesh UV coordinate according to the candidate texture ID, where U and V are defined in a range between 0 and 1, i.e. a negative U or V value would map to a different neighboring candidate texture image, and a value greater than 1 would also map to a different neighboring candidate texture image.)
Regarding claim 4, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above, i.e. both U and V coordinates are constrained between 0 and 1.
Regarding claim 5, the limitation “setting a start position of the visible region in the ith UV coordinate system at a position of the target pattern texture in the coordinate offset manner; or setting a region size of the visible region in the ith UV coordinate system to a size of the target pattern texture in the coordinate scaling manner” is taught by Os in view of Ruiz (Ruiz, equation 3, sets the start position of the visible region at the position of the target candidate pattern using an offset, i.e. XinstanceID is added to the U vertex coordinate, and YinstanceID is added to the V coordinate, such that the origin/start position of the region within the UV texture atlas image being texture mapped is set using a coordinate offset manner.  Further, the resulting offset coordinates, i.e. U+XinstanceID and V+YinstanceID are each scaled by the q factor, which is 1/5 in the example texture atlas of figure 4, such that the size of the region being texture mapped is set using a coordinate scaling manner.)
Regarding claim 6, the limitations “obtaining a coordinate mapping relationship, the coordinate mapping relationship comprising a mapping relationship between texture coordinates of the target pattern texture and the vertex of the target part; and drawing the target pattern texture in the visible region of the region corresponding to the target part on the personalized face model according to the coordinate mapping relationship” is taught by Os in view of Ruiz (Ruiz, e.g. sections 3.2, 3.4, teaches that linear blend skinning is used to determine UV coordinates for each vertex v of the mesh, where the UV coordinates are mapped to the UV texture space using equations 2 and 3, i.e. a coordinate mapping relationship is obtained/defined by UV coordinates determined for each vertex and the corresponding UV coordinates within the UV texture atlas image.  Further, the selected candidate pattern texture is drawn onto the model according to the relationship, i.e. UV coordinates are used select texels from the base skin texture and upper layer target part/category texture elements and blend the texels using equation 4.) 
Regarding claim 7, the limitation “wherein the target part comprises at least one of an eye, a mouth, an eyebrow, a nose, an ear, or a hair style” is taught by Os (Os, e.g. paragraph 27, indicates target parts/categories can include eyes, ears, mouth, nose, eyebrows, and hair.)
Regarding claims 10 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Os teaching computer implementation and stored program code, e.g. paragraphs 76-87.
Regarding claims 11 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0086387 A1 (hereinafter Os) in view of “Reducing Memory Requirements for Diverse Animated Crowds” by Sergio Ruiz, et al. (hereinafter Ruiz) in view of U.S. Patent Application Publication 2008/0052242 A1 (hereinafter Merritt) as applied to claims 1 and 10 above, and further in view of “Unique Character Instances for Crowds” by Jonathan Maim, et al. (hereinafter Maim).
Regarding claim 8, the limitations “first position identification information of a first part of the personalized face model exists in a designated color channel in the basic UV texture image; and the method further comprises: obtaining a color identifier of the first part; determining a pixel corresponding to the first position identification information in the designated color channel; and changing the color of the pixel corresponding to the first part according to the color identifier” are partially taught by Os in view of Ruiz and Merritt (Ruiz, e.g. section 3.3.2, figure 8, teaches that textures can also be defined using color palettes combined with pattern textures, i.e. each RGBA color channel encodes a different pattern, and a color is assigned to each pattern using one of the selected palettes, but applies this palette and pattern texture generation technique exclusively to clothing textures.  As noted in the claim 1 rejection, Merritt teaches that it is advantageous to independently modify each texture layer, including a skin texture layer, but does not address the use of color palettes with pattern textures for generating skin textures, per se.)  However, this limitation is suggested by Maim (Maim, e.g. abstract, section Segmentation Maps, figures 5, 6, teaches that in addition to generating clothing textures, the palette and pattern texture generation technique can be used to generate skin textures as well, e.g. in figure 6, the two colors at the left of the palettes in 6c are used to tint the portion of the texture corresponding to skin, with the other colors similarly mapped to other portions of the texture, e.g. the third from left palette color maps to the iris in the model.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Os’ avatar editing system, storing candidate category texture images using Ruiz’s single UV texture atlases, allowing the user to select a candidate UV skin base texture image from a candidate set of skin texture images as suggested by Ruiz and Merritt, to allow the user to generate skin texture images using Ruiz’s palette and pattern texture technique as suggested by Maim, in order to allow the user to choose from a wider variety of candidate UV skin base textures as compared to a static set of candidate UV skin base textures, i.e. as noted by Ruiz, section 3.3.2, paragraph 3, and Maim, section Segmentation Maps, paragraph 8, a large variety of results can be generated from just one pattern texture using a large number of palettes.  In the modified system, Os’ system would allow the user to use the element picker interface in 2A to select from a set of candidate base skin texture patterns, and to use the color picker interface in 2B to either select from a set of candidate skin palettes, or, alternately, to select individual colors for each element of the skin palette, and then generate the UV base skin texture using the palette and pattern technique applied to the selected base skin texture pattern using selected skin palette.  This corresponds to the claimed limitations including position ID information existing in the designated color channel(s) of the base skin texture image, obtaining a color identifier of the each channel, i.e. 0, 1, 2 as shown in figure 8 correspond to 3 distinct color channels mapped to separate one of the palette colors, i.e. color identifiers, determining pixels corresponding to each respective channel based on the base skin texture image, i.e. the pattern image on upper left of figure 8 has pixels corresponding to each color channel, and changing the color of each pixel based on the palette color/ID assigned to the channel in that pixel, i.e. the resulting pattern as shown in second column of figure 8 has the selected palette color/ID replacing each pixel indicated by the corresponding color channel.  It is noted, with respect to claim 9, this combination also teaches the claimed second part/pattern identifier/color matching, i.e. Ruiz’s palette and pattern technique supports up to 4 distinct patterns in the 4 RGBA color channels, i.e. R, G, B, A, thereby including between 1 and 4 parts/pattern IDs/color changes of corresponding pixels.
Regarding claims 9, 17, and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619